Peb Ctjbiam,
This is an appeal from a decree refusing the appfellant’s petition to amend its charter by changing its name from the Phila*423delphia Lying-In Charity to the Central Maternity and Hospital for Women. The appellant’s petition sets forth valid reasons for changing the name of the corporation to one that will be more fully descriptive of the two classes of charitable work which fall within the scope of the charter as amended in 1888. But it does not clearly and satisfactorily appear that the name chosen is the only one that will accomplish the end desired, or that it is better adapted for that purpose than any other that could be selected. This being so, the similarity' of the name to that of another corporation having its hospital in the vicinity was a matter eminently proper for consideration by the court to whose sound legal discretion the application was addressed. This is not because any absolute vested right of the appellees would be infringed by the appellant’s adoption of the proposed name, but because of the tendency to confusion that. might result. The weight to which this matter was entitled depended to some extent upon local conditions, concerning which evidence was admissible in that court, but which is not, and could not, be brought up for our consideration. The proceedings in the court below are free from irregularity, and, as the refusal of the application, especially in view of the exceptions filed by the appellee and the questions of fact raised thereby, is an order which the court had discretionary power to make upon due consideration of the pertinent facts and circumstances, it is not reversible on appeal except for abuse of discretion : In re First Presbyterian Church of Bloomfield, 107 Pa. 543. See also Vaux’s Appeal, 109 Pa. 497 ; In re Grand Lodge, A. O. U. W., 110 Pa. 613. Nothing of that kind is inferable from anything that appears in, or is omitted from, this record.
The decree is affirmed.